Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

 

  )   In the Matter of   )   CONSENT ORDER   )   Bank of the Carolinas   )  
Mocksville, North Carolina   )   FDIC-11-064b   )   (INSURED STATE NONMEMBER
BANK)   )  

 

  )  

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Bank of the Carolinas, Mocksville, North Carolina, (“Bank”),
under section 3(q) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1813(q).

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation to the Issuance of a Consent Order”
(“Stipulation”), dated April 20, 2011, that is accepted by the FDIC and the
North Carolina Commissioner of Banks (the “Commissioner”). The Commissioner may
issue an order pursuant to the provisions of N.C. Gen. Stat. § 53-107.1 (2005).

With the Stipulation, the Bank has consented, without admitting or denying any
charges of unsafe or unsound banking practices or violations of law or
regulation relating to weaknesses in capital, asset quality, management,
earnings, interest rate risk, liquidity, and information technology to the
issuance of this Consent Order (“ORDER”) by the FDIC and the Commissioner.



--------------------------------------------------------------------------------

Having determined that the requirements for issuance of an order under section
8(b) of the Act, 12 U.S.C. § 1818(b) and section 53-107.1 of the North Carolina
General Statutes have been satisfied, the FDIC and the Commissioner hereby order
that:

BOARD OF DIRECTORS

1. (a) As of the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, insider, charged off, and recovered loans; investment
activity; adoption or modification of operating policies; individual committee
reports; audit reports; internal control reviews including management’s
responses; reconciliation of general ledger accounts; and compliance with this
ORDER. Board meeting minutes shall document these reviews and approvals,
including the names of any dissenting directors.

(b) Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least 5
members, to oversee the Bank’s compliance with this ORDER. At least 3 of the
members of such committee shall be directors not employed in any capacity by the
Bank other than as a director. The Directors’ Committee shall formulate and
review monthly reports detailing the Bank’s actions with respect to compliance
with this ORDER. The Directors’ Committee shall present a report to the Board at
each regularly scheduled Board meeting, and such report shall detail the Bank’s
adherence to this ORDER. Such report shall be recorded in the appropriate
minutes and shall be retained in the



--------------------------------------------------------------------------------

Bank’s records. Establishment of this committee does not in any way diminish the
responsibility of the entire Board to ensure compliance with the provisions of
this ORDER.

(c) Within 90 days from the effective date of this ORDER, the Board shall
develop, adopt, and submit to the Regional Director of the FDIC’s Atlanta
Regional Office (“Regional Director”) and the Commissioner (collectively,
“Supervisory Authorities”) an educational program for periodic training for each
member of the Board. The educational program shall include, at a minimum:

(i) Specific training in the areas of lending, operations, and compliance with
laws, rules, and regulations applicable to banks of comparable size and
complexity chartered in the state of North Carolina; and

(ii) Specific training in the duties and responsibilities of the Board in
connection with the safe and sound operation of the Bank.

(d) Upon adoption of the educational program, the Board shall document the
training activities in the minutes of the next Board meeting following
completion of any such training. The Board’s actions as required by this
paragraph shall be satisfactory to the Supervisory Authorities as determined at
the initial review and at subsequent examinations or visitations.

MANAGEMENT

2. (a) Within 60 days from the effective date of this ORDER, the Bank shall have
and retain qualified management with the qualifications and experience
commensurate with assigned duties and responsibilities at the Bank. Each member
of management shall be provided appropriate written authority from the Board to
implement the provisions of this ORDER. At a minimum, management shall include
the following:



--------------------------------------------------------------------------------

(i) A chief executive officer with proven ability in managing a bank of
comparable size and in effectively implementing lending, investment and
operating policies in accordance with safe and sound banking practices;

(ii) A senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio; and

(iii) A chief operating officer with a significant amount of appropriate
experience in managing the operations of a bank of similar size and complexity
in accordance with sound banking practices.

(b) The qualifications of management shall be assessed on its ability to:

(i) Comply with the requirements of this ORDER;

(ii) Operate the Bank in a safe and sound manner;

(iii) Comply with applicable laws and regulations; and

(iv) Restore all aspects of the Bank to a safe and sound condition, including,
but not limited to, asset quality, capital adequacy, earnings, management
effectiveness, risk management, liquidity, and sensitivity to market risk.

(c) Within 30 days from the effective date of this ORDER, the Board shall retain
a bank consultant who will develop a written analysis and assessment of the
Bank’s management needs (“Management Report”) for the purpose of providing
qualified management for the Bank.

(d) The Management Report shall be developed within 90 days from the effective
date of this ORDER and shall include, at a minimum:

(i) Identification of both the type and number of officer positions needed to
properly manage and supervise the affairs of the Bank;



--------------------------------------------------------------------------------

(ii) Identification and establishment of such Bank committees as are needed to
provide guidance and oversight to active management;

(iii) Written evaluation of all senior executive officers to determine whether
such individuals possess the ability, experience and other qualifications
required to perform present and anticipated duties, including, but not limited
to, adherence to the Bank’s established policies and practices, restoration of
the Bank to a safe and sound condition, and maintenance of the Bank in a safe
and sound condition thereafter;

(iv) Evaluation of all Bank officers’ compensation, including salaries, director
fees, and other benefits;

(v) A plan to recruit and hire any additional or replacement personnel with the
requisite ability, experience and other qualifications to fill those officer or
staff member positions consistent with the needs identified in the Management
Plan; and

(vi) An organizational chart.

(e) Within 30 days from the effective date of this ORDER, the Bank Shall provide
the Regional Director with a copy of the proposed engagement letter or third
party contract for review before it is executed.

(f) The contract or engagement letter, at a minimum, shall include:

(i) A description of the work to be performed under the contract or engagement
letter, the fees for each significant element of the engagement, and the
aggregate fee;

(ii) The responsibilities of the firm or individual;

(iii) An identification of the professional standards covering the work to be
performed;



--------------------------------------------------------------------------------

(iv) Identification of the specific procedures to be used when carrying out the
work to be performed;

(v) The qualifications of the employee(s) who will perform the work;

(vi) The time frame for completion of the work;

(vii) Any restrictions on the use of the reported findings;

(viii) A provision for unrestricted examiner access to work papers; and

(ix) A certification that neither the firm, nor any individual involved in the
work to be perform is affiliated in any matter with the Bank.

(g) Within 60 days from receipt of the Management Report, the Bank shall
formulate a written plan (“Management Plan”) that incorporates the findings of
the Management Report, a plan of action in response to each recommendation
contained in the Management Report, and a time frame for completing each action.
At a minimum, the Management Plan shall:

(i) Contain a recitation of the recommendations included in the Management
Report;

(ii) Incorporate a plan to provide necessary training and development for all
employees;

(iii) Establish procedures to periodically review and update the Management
Plan, as well as periodically review and assess the performance of each officer
and staff member; and

(iv) Contain a current management succession plan.

(h) Such Management Plan and its implementation shall be satisfactory to the
Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.



--------------------------------------------------------------------------------

(i) During the life of this ORDER, the Bank shall notify the Supervisory
Authorities, in writing, of the resignation of any of the Bank’s directors or
senior executive officers. Prior to the addition of any individual to the Board
or the employment of any individual as a senior executive officer, the Bank
shall comply with the requirements of section 32 of the Federal Deposit
Insurance Act, 12 U.S.C. § 1831i, 12 C.F.R. §§ 303.100-303.104, and any State
requirement for prior notification and approval. If the Supervisory Authorities
issue a notice of disapproval pursuant to 12 U.S.C. § 1831i, with respect to the
proposed individual, then such individual may not be added to the Board or
employed by the Bank.

CAPITAL

3. (a) During the life of this ORDER, the Bank shall maintain a Leverage Ratio
of at least 8 percent and a Total Risk-Based Capital Ratio of at least 10
percent as those capital ratios are defined in 12 C.F.R. § 325.

(b) The level of Tier 1 Capital to be maintained pursuant to this paragraph
shall be in addition to a fully funded allowance for loan and lease losses
(“ALLL”), the adequacy of which shall be satisfactory to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

(c) If such capital ratios are less than the percentages required by the ORDER,
as determined as of the date of any Consolidated Report of Condition and Income
or at an examination by the FDIC or the State, the Bank shall, within thirty
(30) days from receipt of a written notice of the capital deficiency from the
Supervisory Authorities, present to the Supervisory Authorities a plan to
increase the Bank’s Tier 1 Capital or to take other measures to bring all the
capital ratios to the percentages required by this ORDER. After the Regional



--------------------------------------------------------------------------------

Director responds to the plan, the Board shall implement the plan, including any
modification and/or amendments requested by the Supervisory Authorities.

(d) Any increase in Tier 1 Capital necessary to meet the requirements of this
ORDER may be accomplished by the following:

(i) Sale of common stock;

(ii) Sale of noncumulative perpetual preferred stock;

(iii) Direct contribution of cash by the Board, shareholders, and/or parent
holding company;

(iv) Any combination of the above means; or

(v) Any other means acceptable to the Supervisory Authorities.

(e) No increase in Tier 1 Capital that is necessary to meet the requirements of
this ORDER may be accomplished through a deduction from the Bank’s ALLL.

(f) If all or part of any necessary increase in Tier 1 Capital required by this
ORDER is accomplished by the sale of new securities, the Board shall take all
necessary steps to implement a plan for the sale of such additional securities,
including the voting of any shares owned or proxies held or controlled by them
in favor of the plan. Should the implementation of the plan involve a public
distribution of the Bank’s securities (including a distribution limited only to
the Bank’s existing shareholders), the Bank shall prepare offering materials
fully describing the securities being offered, including an accurate description
of the financial condition of the Bank and the circumstances giving rise to the
offering, and any other material disclosures necessary to comply with applicable
federal securities laws. Prior to the implementation of the plan and, in any
event, not less than 15 days prior to the dissemination of such materials, the
plan and any materials used in the sale of the securities shall be submitted to



--------------------------------------------------------------------------------

the FDIC, Accounting and Securities Disclosure Section, 550 17th Street, N.W.,
Room F-6066, Washington, D.C. 20429 and to the North Carolina Office of the
Commissioner of Banks, 4309 Mail Service Center, Raleigh, North Carolina 27699
for review. Any changes requested to be made in the plan or materials by the
FDIC shall be made prior to the dissemination of the plan and materials. If the
increase in Tier 1 Capital is provided by the sale of noncumulative perpetual
preferred stock, then all terms and conditions of the issue, including but not
limited to those terms and conditions relative to interest rate and
convertibility factor, shall be presented to the Supervisory Authorities for
prior approval.

(g) In complying with the provisions of the Capital paragraph of this ORDER, the
Bank shall provide written notice of any planned or existing development, or
other changes that are materially different from the information reflected in
any offering materials used in connection with the sale of Bank securities, to
any subscriber and/or purchaser of the Bank’s securities. The written notice
required by this paragraph shall be furnished within 10 days from the date such
material development or change was planned or occurred, whichever is earlier,
and shall be furnished to every subscriber and/or purchaser of the Bank’s
securities who received or was tendered the information contained in the Bank’s
original offering materials.

LIQUIDITY AND FUNDS MANAGEMENT POLICY

4. (a) Within 60 days from the effective date of this ORDER, the Bank shall
adopt and implement a written plan to improve liquidity, contingency funding,
interest rate risk, and asset liability management.

(b) The plan shall incorporate the guidance contained in Liquidity Risk
Management, FIL-84-2008 (Aug. 26, 2008). The plan shall provide restrictions on
the use of brokered and internet deposits consistent with safe and sound banking
practices.



--------------------------------------------------------------------------------

(c) A copy of the plan shall be acceptable to the Supervisory Authorities at the
initial review and at subsequent examinations and/or visitations. The Bank shall
adopt, implement, and follow the plan, and its implementation shall be in a form
and manner acceptable to the Supervisory Authorities at the initial review and
at subsequent examinations and/or visitations.

(d) Beginning with the effective date of this ORDER, the Bank’s management shall
review its liquidity position to ensure that the Bank has sufficient liquid
assets or sources of liquidity to meet current and anticipated liquidity needs.
This review shall include an analysis of the Bank’s sources and uses of funds
(cash flow analysis). The results of this review shall be presented to the Board
for review each month, with the review noted in the Board meeting minutes.

CLASSIFIED ASSET REDUCTION

5. (a) Within 60 days from the effective date of this ORDER, the Bank shall
submit a written plan to the Supervisory Authorities to reduce the remaining
assets classified “Doubtful” and “Substandard” in the Report of Examination
dated as of September 30, 2010 (“Report”) or any future regulatory examination
report. The plan shall address each asset so classified with a balance of
$500,000 or greater and provide the following:

(i) The name under which the asset is carried on the books of the Bank;

(ii) Type of asset;

(iii) Actions to be taken in order to reduce the classified asset; and

(iv) Timeframes for accomplishing the proposed actions.

(b) The plan shall also include, at a minimum:

(i) A review of the financial position of each such borrower, including the
source of repayment, repayment ability, and alternate repayment sources; and



--------------------------------------------------------------------------------

(ii) An evaluation of the available collateral for each such credit, including
possible actions to improve the Bank’s collateral position.

(c) In addition, the Bank’s plan shall contain a schedule detailing the
projected reduction of total classified assets on a quarterly basis. Further,
the plan shall require the submission of monthly progress reports to the Board
and mandate a review by the Board.

(d) The Bank shall present the plan to the Supervisory Authorities for review.
Within 30 days from the Supervisory Authorities’ response, the plan, including
any requested modifications or amendments, shall be adopted by the Board and the
approval shall be recorded in the Board minutes. The Bank shall then immediately
implement the plan.

(e) For purposes of the plan, the reduction of adversely classified assets as of
September 30, 2010 shall be detailed using quarterly targets expressed as a
percentage of the Bank’s Tier 1 Capital plus the Bank’s ALLL and may be
accomplished by:

(i) Charge-off;

(ii) Collection;

(iii) Sufficient improvement in the quality of adversely classified assets so as
to warrant removing any adverse classification, as determined by the FDIC or the
Commissioner; and/or

(iv) Increase in the Bank’s Tier 1 Capital.

ALLOWANCE FOR LOAN AND LEASE LOSSES AND CALL REPORT

6. (a) Immediately upon the issuance of this ORDER, the Board shall make a
provision to replenish the Allowance for Loan and Lease Losses (“ALLL”), which
as of the date of the examination was underfunded as set forth in the Report.



--------------------------------------------------------------------------------

(b) Within 30 days from the effective date of this ORDER, the Bank shall review
Consolidated Reports of Condition and Income filed with the Supervisory
Authorities on or after December 31, 2010, and shall amend said reports if
necessary to accurately reflect the financial condition of the Bank as of the
date of each such report. In particular, such reports shall contain an adequate
ALLL. Reports filed after the effective date of this ORDER shall accurately
reflect the financial condition of the Bank as of the reporting date.

(c) Within 60 days from the effective date of this ORDER, the Board shall
establish and submit to the Supervisory Authorities a comprehensive policy for
determining the adequacy of the ALLL. For the purpose of this determination, the
adequacy of the ALLL shall be determined after the charge-off of all loans or
other items classified “Loss”. The policy shall provide for a review of the ALLL
at least once each calendar quarter. Said review shall be completed in time to
properly report the ALLL in the quarterly Consolidated Reports of Condition and
Income. The review shall focus on the results of the Bank’s internal loan
review, loan and lease loss experience, trends of delinquent and non-accrual
loans, an estimate of potential loss exposure of significant credits,
concentrations of credit, and present and prospective economic conditions. The
review should include a review of compliance with ASC 450 (Topic 450,
“Contingencies”) and ASC 310-10-35 (Section 35, “Subsequent Measurement
General,” of Subtopic 310-10). The policy shall adhere to the guidance set forth
in the Interagency Policy Statement on the Allowance for Loan and Lease Losses,
FIL-105-2006 (Dec. 13, 2006). A deficiency in the ALLL shall be remedied in the
calendar quarter it is discovered, prior to submitting the next Consolidated
Report of Condition and Income, by a charge to current operating earnings. The
Board meeting minutes for the meeting at which such review is undertaken shall
indicate the results of the review. The Bank’s policy for determining the



--------------------------------------------------------------------------------

adequacy of the ALLL and its implementation shall be satisfactory to the
Supervisory Authorities as determined at the initial review and at subsequent
examinations and/or visitations.

CONCENTRATIONS OF CREDIT

7. (a) Within 60 days from the effective date of this ORDER, the Bank shall
perform a risk segmentation analysis with respect to the concentrations of
credit listed on the Concentrations page(s) of the Report. The analysis should
incorporate applicable guidance set forth in Guidance on Concentrations in
Commercial Real Estate Lending, Sound Risk Management Practices, FIL-104-2006
(Dec. 12, 2006). Concentrations should be identified by product type, geographic
distribution, underlying collateral, or other asset groups which are considered
economically related, and in the aggregate represent a large portion of the
Bank’s Tier 1 Capital and reserve for ALLL. A copy of this analysis shall be
provided to the Supervisory Authorities. The plan and its implementation shall
be in a form and manner acceptable to the Supervisory Authorities at the initial
review and at subsequent examinations and/or visitations.

(b) Within 60 days from the effective date of this ORDER, the Bank shall develop
and submit to the Supervisory Authorities a written plan for systematically
reducing and monitoring the Bank’s Commercial Real Estate (“CRE”) and
Acquisition, Construction, and Development (“ACD”) Loans concentration of credit
identified in the Report to an amount which is commensurate with the Bank’s
business strategy, management expertise, size, and location (“Concentration
Reduction Plan”).

(c) The Concentration Reduction Plan shall comply with applicable guidance
referenced in Guidance on Concentrations in Commercial Real Estate Lending,
Sound Risk Management Practices, FIL-104-2006 (Dec. 12, 2006), and Managing
Commercial Real Estate



--------------------------------------------------------------------------------

Concentrations in a Challenging Environment, FIL-22-2008 (Mar. 17, 2008). The
Concentration Reduction Plan shall include, but not be limited to:

(i) Dollar levels and percent of total capital to which the Bank shall reduce
the concentration;

(ii) Timeframes for achieving the reduction in dollar levels in response to
subparagraph (i), above;

(iii) Provisions for controlling and monitoring of CRE and ACD, including plans
to address the rationale for CRE and ACD levels as they relate to growth and
capital targets, segmentation, and testing of the CRE and ACD portfolios to
detect and limit concentrations with similar risk characteristics; and

(iv) Provisions for the submission of monthly written progress reports to the
Board for review and notation in minutes of the Board meetings.

(d) The Concentration Reduction Plan shall be acceptable to the Supervisory
Authorities at the initial review and at subsequent examinations and/or
visitations. The Board shall approve the Concentration Reduction Plan, which
approval shall be recorded in the Board meeting minutes. Thereafter, the Bank
shall implement and fully comply with the Concentration Reduction Plan.

CHARGE-OFF LOSS AND DOUBTFUL

8. (a) Within 10 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and 50 percent of those assets or portions of assets
classified “Doubtful” in the Report, that have not been previously collected or
charged-off. If an asset is classified “Doubtful”, the Bank may, in the
alternative, charge-off the amount that is considered uncollectible in
accordance with the



--------------------------------------------------------------------------------

Bank’s written analysis of loan or lease impairment. Such analysis shall be
accomplished in accordance with generally accepted accounting principles, the
Federal Financial Institutions Examination Council’s (“FFIEC”) Instructions for
Preparation of Consolidated Reports of Condition and Income (FFIEC 031 and 041),
http://www.ffiec.gov/, Interagency Statements of Policy on the ALLL, and other
applicable regulatory guidance that addresses the adequacy of the Bank’s ALLL.
Elimination of any of these assets through proceeds of other loans made by the
Bank is not considered collection for purposes of this paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days from the receipt of any official Report of Examination of the Bank from the
FDIC or the Commissioner, eliminate from its books, by collection, charge-off,
or other proper entry, the remaining balance of any asset classified “Loss” and
50 percent of those assets classified “Doubtful” unless otherwise approved in
writing by the Supervisory Authorities.

NO ADDITIONAL CREDIT

9. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing credit already extended to a borrower after full collection, in cash,
of interest due from the borrower.

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Substandard.”



--------------------------------------------------------------------------------

(c) The preceding limitations on additional credit shall not apply if the Bank’s
failure to extend further credit to a particular borrower would be detrimental
to the best interests of the Bank. Prior to the extension of any additional
credit pursuant to this paragraph, either in the form of an extension or further
advance of funds, such additional credit shall be approved by a majority of the
Board or a designated committee thereof, who shall certify in writing that:

(i) The failure of the Bank to extend such credit would be detrimental to the
best interests of the Bank, including an explanatory statement of why it would
be detrimental to the Bank’s best interests;

(ii) The Bank’s position would be improved thereby, including an explanatory
statement of how the Bank’s position would be improved; and

(iii) An appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended.

(d) The signed certification shall be made a part of the meeting minutes of the
Board or its designated committee and a copy of the signed certification shall
be retained in the borrower’s credit file.

LENDING

10. Within 60 days from the effective date of this ORDER, the Board shall
review, revise, adopt, implement, and submit to the Supervisory Authorities its
written lending and collection policy to provide effective guidance and control
over the Bank’s lending and credit administration functions, which
implementation shall include the resolution of those exceptions enumerated in
the Report. The written policy shall include specific guidelines for
concentrations of credit, placing loans on nonaccrual status, limitations on
interest reserves and deferred payment plans, procedures to ensure that the Bank
performs appropriate underwriting prior to



--------------------------------------------------------------------------------

purchasing loan participations, and provisions which establish a written policy
governing the Bank’s Other Assets portfolio. In addition, the Bank shall obtain
adequate and current documentation for all loans in the Bank’s loan portfolio.
Such policy and its implementation shall be in a form and manner acceptable to
the Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

LOAN REVIEW

11. Within 90 days from the effective date of this ORDER, the Bank shall review,
revise, adopt, and submit to the Supervisory Authorities an effective internal
loan review and grading system to provide for the periodic review of the Bank’s
loan portfolio in order to identify and categorize the Bank’s loans, and other
extensions of credit which are carried on the Bank’s books as loans, on the
basis of credit quality. Such system and its implementation shall be
satisfactory to the Supervisory Authorities at the initial review and at
subsequent examinations and/or visitations.

OTHER REAL ESTATE

12. (a) Within 60 days from the effective date of this ORDER, the Board shall
develop a written policy for managing the Other Real Estate (“ORE”) of the Bank.
At a minimum, the policy shall provide for:

(i) Establishment of a workout plan for each parcel of ORE in excess of
$100,000;

(ii) Documentation that taxes and insurance premiums are paid in a timely
manner;

(iii) Resolution of documentation exceptions;



--------------------------------------------------------------------------------

(iv) A realistic and comprehensive budget for each parcel with a book value in
excess of $200,000, including projections of the Bank’s carrying costs (e.g.,
upkeep, repairs, and insurance costs) and projections of the marketing costs;

(v) An independent appraisal of each parcel at the time of foreclosure and
periodically thereafter (but no more than 12 months from the date of the prior
appraisal report);

(vi) Each parcel of ORE to be listed with a real estate broker or otherwise made
widely available for sale within an appropriate timeframe and at a realistic
selling price;

(vii) Periodic progress reports from each real estate broker marketing Bank ORE,
including projected sales timeframes;

(viii) Detailed monthly reports to the Board on the status of each ORE parcel in
excess of $100,000, with such reports made part of the Board meeting minutes;
and

(ix) Requirements for accounting, documentation, resale terms, and action plans
for the orderly liquidation of ORE from the Bank’s books.

(b) The Bank shall submit an acceptable ORE policy to the Supervisory
Authorities for review. The Bank shall approve the policy, which approval shall
be recorded in the Board meeting minutes. Thereafter, the Bank shall implement
and fully comply with the policy.

STRATEGIC PLAN

13. (a) Within 90 days from the effective date of this ORDER, the Bank shall
prepare and submit to the Supervisory Authorities an acceptable written
business/strategic plan covering the overall operation of the Bank. At a minimum
the plan shall establish objectives for the Bank’s earnings performance, growth,
balance sheet mix, liability structure, capital adequacy, and reduction of
nonperforming and underperforming assets, together with strategies for achieving
those objectives. The plan shall also identify capital, funding, managerial, and
other



--------------------------------------------------------------------------------

resources needed to accomplish its objectives. Such plan shall specifically
provide for the following:

(i) Goals for the composition of the loan portfolio by loan type including
strategies to diversify the type and improve the quality of loans held;

(ii) Goals for the composition of the deposit base including strategies to
reduce reliance on volatile and costly deposits; and

(iii) Plans for effective risk management and collection practices.

(b) The Board shall approve the business/strategic plan, which approval shall be
recorded in the Board meeting minutes for the meeting at which the
business/strategic plan was approved.

BUDGET

14. (a) Within 90 days from the effective date of this ORDER, the Bank shall
implement a written plan and a comprehensive budget for all categories of income
and expense for the calendar year ending 2011. The plan and budget required by
this paragraph shall include formal goals and strategies, consistent with sound
banking practices, and take into account the Bank’s other written policies in
order to improve the Bank’s net interest margin, increase interest income,
reduce discretionary expenses, control overhead, and improve and sustain
earnings of the Bank. The plan shall include a description of the operating
assumptions that form the basis for, and adequately support, major projected
income and expense components. Thereafter, the Bank shall formulate such a plan
and budget by November 30 of each subsequent year and submit the plan and budget
to the Supervisory Authorities for review and comment by December 15 of each
subsequent year. The plan and budget required by this ORDER shall be acceptable
to



--------------------------------------------------------------------------------

the Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

(b) On a monthly basis, the Board shall evaluate the Bank’s actual performance
in relation to the plan and budget required by this ORDER and shall record the
results of the evaluation, and any actions taken by the Bank, in the minutes of
the Board meeting at which such evaluation is undertaken. The actual performance
compared to the budget shall be submitted to the Supervisory Authorities with
the quarterly progress reports required by this ORDER.

ASSET GROWTH

15. While this ORDER is in effect, the Bank shall notify the Supervisory
Authorities at least 60 days prior to undertaking asset growth that exceeds 10
percent or more per annum or initiating material changes in asset or liability
composition. In no event shall asset growth result in noncompliance with the
capital maintenance provisions of this ORDER unless the Bank receives prior
written approval from the Supervisory Authorities.

ASSET/LIABILITY POLICY

16. Within 60 days from the effective date of this ORDER, the Board shall review
and revise, as necessary, the Bank’s written policy and procedures for managing
interest rate risk, taking into consideration examination findings. The policy
shall comply with the Joint Agency Policy Statement on Interest Rate Risk,
FIL-52-1996 (June 26, 1996), shall be consistent with the comments and
recommendations detailed in the Report, and shall include, at a minimum, the
means by which the interest rate risk position will be monitored, the
establishment of risk parameters, and provisions for periodic reporting to
management and the Board regarding



--------------------------------------------------------------------------------

interest rate risk. Such policy and its implementation shall be satisfactory to
the Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

RESTRICTIONS OF CERTAIN PAYMENTS

17. (a) While this ORDER is in effect, the Bank shall not declare or pay
dividends, pay bonuses, or pay any form of payment outside the ordinary course
of business resulting in a reduction of capital, without the prior written
approval of the Supervisory Authorities. All requests for prior approval shall
be received at least 30 days prior to the proposed dividend or bonus payment
declaration date (or at least 5 days with respect to any request filed within
the first 30 days from the date of this ORDER) and shall contain, but not be
limited to, an analysis of the impact such dividend or bonus payment would have
on the Bank’s capital, income, and/or liquidity positions.

(b) During the term of this ORDER, the Bank shall not make any distributions of
interest, principal or other sums on subordinated debentures, if any, without
the prior written approval of the Supervisory Authorities.

BROKERED DEPOSITS

18. Throughout the effective life of this ORDER, the Bank shall not accept,
renew, or rollover any brokered deposit, as defined in 12 C.F.R. § 337.6(a)(2),
unless it is in compliance with the requirements of 12 C.F.R. § 337.6(b) which
governs the solicitation and acceptance of brokered deposits by insured
depository institutions. The Bank shall comply with the restrictions on the
effective yields on deposits as described in 12 C.F.R. § 337.6.

INFORMATION TECHNOLOGY

19. (a) Within ninety (90) days from the effective date of this Order, the Bank
shall prepare a written assessment of the Information Technology function. This
assessment shall



--------------------------------------------------------------------------------

address the following areas: adequate updated risk assessment, audit scope to
include electronic funds transfer activities, adequate vendor management
program, adequate business continuity plan based on a business impact analysis
with annual testing, as well as other findings of the Technology Assessment
contained in the Report. The assessment shall include the Bank’s proposed
corrective measures.

(b) Within 10 days after the completion of the written assessment referenced
above, the Bank’s Board shall review, approve, and submit the written assessment
to the Supervisory Authorities. The written assessment shall be acceptable to
the Supervisory Authorities at the initial review and at subsequent examinations
and/or visitations.

PROGRESS REPORTS

20. Within 30 days from the end of the first full quarter following the
effective date of this ORDER, and within 30 days from the end of each quarter
thereafter, the Bank shall furnish written progress reports to the Supervisory
Authorities detailing the form and manner of any actions taken to secure
compliance with this ORDER and the results thereof. Such reports shall include a
copy of the Bank’s Consolidated Reports of Condition and of Income. Such reports
may be discontinued when the corrections required by this ORDER have been
accomplished and the Supervisory Authorities have released the Bank in writing
from making further reports. All progress reports and other written responses to
this ORDER shall be reviewed by the Board and made a part of the appropriate
Board meeting minutes.

VIOLATIONS OF LAW, REGULATION, AND CONTRAVENTION OF POLICY

21. Within 60 days from the effective date of this ORDER, the Bank will
eliminate and/or correct all violations of laws, regulations, and/or
contraventions of statements of policy in the



--------------------------------------------------------------------------------

Report and shall adopt and implement appropriate procedures to ensure future
compliance with all such applicable federal and state laws, regulations, and/or
statements of policy.

SHAREHOLDER DISCLOSURE

22. The Bank shall provide to its shareholders or otherwise furnish a
description of this ORDER, in conjunction with the Bank’s next shareholder
communication and in conjunction with its notice or proxy statement preceding
the Bank’s next shareholder meeting. The description shall fully describe this
ORDER in all material respects. The description and any accompanying
communication, statement, or notice shall be sent to the FDIC, Division of
Supervision and Consumer Protection, Accounting and Securities Disclosure
Section, 550 17th Street, N.W., Room F-6066, Washington, D.C. 20429 and to the
North Carolina Office of the Commissioner of Banks, 4309 Mail Service Center,
Raleigh, North Carolina 27699-4309 for non-objection or comment at least 15 days
prior to dissemination to shareholders. Any changes requested by the FDIC shall
be made prior to dissemination of the description, communication, notice, or
statement.

The provisions of this ORDER shall not bar, stop, or otherwise prevent the FDIC,
the Commissioner, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank’s current or former
institution-affiliated parties.

This ORDER shall be effective on the date of issuance.

The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the Supervisory Authorities.



--------------------------------------------------------------------------------

Issued Pursuant to Delegated Authority

Dated this 27th day of April, 2011.

 

By:

/s/ John P. Henrie (for)

Thomas J. Dujenski Regional Director Division of Risk Management Atlanta Region
Federal Deposit Insurance Corporation



--------------------------------------------------------------------------------

The North Carolina Commissioner of Banks having duly approved the foregoing
ORDER, and the Bank, through its Board, agree that the issuance of the said
ORDER by the Federal Deposit Insurance Corporation shall be binding as between
the Bank and the Commissioner to the same degree and legal effort that such
ORDER would be binding on the Bank if the Commissioner had issued a separate
order that included and incorporated all of the provisions of the foregoing
ORDER pursuant to the provisions of N.C. Stat. § 53-107.1 (2005).

Dated this 27th day of April, 2011.

 

By:

/s/ Joseph A. Smith, Jr.

Joseph A. Smith, Jr.

Commissioner of Banks

State of North Carolina